DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2011/0128241 A1) hereinafter referenced as Kang in view of Kitada et al. (US 2004/0008266 A1) further in view of Nurmi (US 2014/0362513 A1) further in view of Lim (US 2012/0081592).

Regarding claim 1, it recites similar limitations to claim 8 and is therefore rejected for the same reasons as stated below (see claim 8).

Regarding claim 2, it recites similar limitations to claim 9 and is therefore rejected for the same reasons as stated below (see claim 9).

Regarding claim 3, it recites similar limitations to claim 10 and is therefore rejected for the same reasons as stated below (see claim 10).

Regarding claim 6, it recites similar limitations to claim 13 and is therefore rejected for the same reasons as stated below (see claim 13).

Regarding claim 7, it recites similar limitations to claim 14 and is therefore rejected for the same reasons as stated below (see claim 14).

Regarding claim 8, Kang discloses 
An electronic device (figs. 2A-2B, 2D-2E) comprising: 
a first display region (151; fig. 2D) over a front surface of the electronic device; 
a second display region (135); fig. 2E) over a rear surface of the electronic device; and 
an image sensor (121) and a lighting element (123) over the rear surface of the electronic device (fig. 2E),
wherein each of the first display region and the second display region comprises a light-emitting element ([0104]), 
wherein the first display region is larger than the second display region (figs. 2D-2E),
wherein an aspect ratio of the first display region and an aspect ratio of the second display region are different from each other ([0110]; The first and second subdisplay modules are constructed with a single display panel.  Therefore, the display region 135 must have the same width as the display region 151.  In addition [0106] states that the display region 135 is smaller than the display 151.  Therefore, the display region 135 and 151 must have the same width and different lengths.)…
wherein the lighting element is configured to increase illuminance of the object ([0100]).
However, Kang, fails to explicitly disclose the first display region is configured to display a first image of an object obtained by the image sensor and the second display region is configured to display a second image of the object obtained by the image sensor at the same time, wherein the first image and the second image are not the same.  However, the examiner maintains that it was well known in the art to provide this, as taught by Kitada. 
In addition, in a similar field of endeavor, Kitada discloses 
wherein the first display region (2) is configured to display a first image of an object obtained by the image sensor ([0056]) and the second display region is configured to display a second image of the object obtained by the image sensor at the same time ([0059]), 
wherein the first image and the second image are not the same (The second image is reversed; [0057]).
The combination teaches an electronic device having front and rear displays.  Kitada teaches an electronic device having front and rear displays wherein the rear display displays an image of a subject captured by the image sensor while the front display displays an image of the subject captured by the image sensor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Kitada to achieve the predictable result of allowing the subject to see a preview of the image.
However, Kang and Kitada, the combination, fails to explicitly disclose the electronic device is configured to be folded in half.  However, the examiner maintains that it was well known in the art to provide this, as taught by Nurmi. 
In a similar field of endeavor, Nurmi discloses wherein the electronic device is configured to be folded in half ([0056]; fig. 4).
The combination teaches a mobile device having a display.  Nurmi teaches a mobile device having a display wherein the mobile device may be folded in half.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of configuring the electronic device to fold in half to achieve the predictable result of reducing the size of the mobile device in a particular dimension for improved mobility.
However, Kang, Kitada, and Nurmi, the combination, fails to explicitly disclose that the second display region is configured to display the second image and a third image at the same time.  However, the examiner maintains that it was well known in the art to provide this, as taught by Lim. 
In a similar field of endeavor, Lim discloses wherein the second display region (71; fig. 11) is configured to display the second image (LI3; fig. 11) and a third image (Countdown timer C3; fig. 11) at the same time.
The combination teaches a display facing the subject displaying a live preview of the subject.  Lim teaches a display facing the subject displaying a live preview of the subject along with a countdown timer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of displaying a countdown timer along with the live preview image of the subject on the display facing the subject to achieve the predictable result of allowing the user to take a self-timed image wherein the user is made aware of the time remaining.
	
	
Regarding claim 9, Kang, Kitada, Nurmi, and Lim, the combination, discloses everything claimed as applied above (see claim 8), in addition, Kang discloses, wherein the first display region or the second display region is over a flexible display panel ([0109]). 

Regarding claim 10, Kang, Kitada, Nurmi, and Lim, the combination, discloses everything claimed as applied above (see claim 8), in addition, Kang discloses, wherein the first display region or the second display region has a touch sensor function ([0062]). 

Regarding claim 13, Kang, Kitada, Nurmi, and Lim, the combination, discloses everything claimed as applied above (see claim 8), in addition, Kang discloses, wherein the first display region (400) is configured to display a plurality of icons (fig. 4). 

Regarding claim 14, Kang, Kitada, Nurmi, and Lim, the combination, discloses everything claimed as applied above (see claim 8), in addition, Kang discloses, further comprising a third display region (133; fig. 2D) over a side surface of the electronic device,
wherein the first display region (151), the second display region (135), and the third display region (133) are continuously provided over the front surface, the rear surface, and the side surface of the electronic device, respectively (Fig. 2D-2E; [0109]). 

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Kitada further in view of Nurmi further in view of Lim further in view of Ko (US 2013/0038752 A1).
Regarding claim 15, it recites similar limitations to claim 16 and is therefore rejected for the same reasons as stated below (see claim 16).


Regarding claim 16, Kang, Kitada, Nurmi, and Lim, the combination, discloses everything claimed as applied above (see claim 8), however, the combination, fails to explicitly disclose shooting an image of the object a plurality of times by changing the emission color of the lighting element.  However, the examiner maintains that it was well known in the art to provide this, as taught by Ko. 
In a similar field of endeavor, Ko discloses wherein the image sensor (108) is configured to shoot an image of the object a plurality of times (S202,S203 is looped; fig. 9) by changing an emission color of the lighting element (124; A plurality of images are captured with different colors radiated from the light emitting device 124; [0094]).
The combination teaches a camera and a light emitting device.  Ko teaches a camera and a light emitting device wherein the camera takes a plurality of images with the light emitting device emitting different colors of light.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Ko to achieve the predictable result of correctly performing manual white balance of the image as disclosed by Ko.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        10/8/2022